

93 SRES 170 ATS: Relating to the death of Walter Frederick Mondale, former Vice President of the United States. 
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 170IN THE SENATE OF THE UNITED STATESApril 21, 2021Ms. Klobuchar (for herself, Ms. Smith, Mr. Schumer, Mr. McConnell, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRelating to the death of Walter Frederick Mondale, former Vice President of the United States. Whereas Walter Fritz Mondale, the late former Vice President of the United States, was born in Ceylon, Minnesota, to Claribel Mondale and the Reverend Theodore S. Mondale;Whereas Walter Mondale, after attending Macalester College, graduated from the University of Minnesota with a bachelor’s degree in political science, and, after serving in the United States Army during the Korean War, obtained his law degree from the University of Minnesota Law School;Whereas Walter Mondale married Joan Adams, with whom he raised 2 sons and a daughter;Whereas Walter Mondale was appointed to be Minnesota Attorney General by Governor Orville Freeman in 1960 and was elected to a full term 2 years later;Whereas, while serving as Minnesota Attorney General, Walter Mondale led a group of 22 State attorneys general to submit a brief to the Supreme Court of the United States in support of the right to counsel in the landmark case Gideon v. Wainwright, 372 U.S. 335 (1963), which the Supreme Court of the United States decided unanimously;Whereas Minnesota Governor Karl Rolvaag appointed Walter Mondale to the United States Senate, filling the seat left vacant by Minnesota Senator Hubert Humphrey when he resigned after being elected Vice President of the United States;Whereas, as a United States Senator, Walter Mondale prioritized addressing civil rights, including introducing the Fair Housing Act of 1968 (Public Law 90–284; 82 Stat. 73), landmark legislation protecting individuals from discrimination on the basis of race, religion, national origin, or sex when they are buying or renting a home, getting a mortgage, or seeking housing assistance, and championing title IX of the Education Amendments of 1972 (Public Law 92–318; 86 Stat. 235) to provide more educational opportunities for women;Whereas, in the Senate, Walter Mondale was a tireless advocate for children, ranging from his key authorship of the Child Abuse Prevention and Treatment Act of 1974 (Public Law 93–427) and his support for family services to his work to make a college education more affordable;Whereas Walter Mondale was selected by Jimmy Carter to be his running mate and the candidate for vice president and, after winning the 1976 presidential election, was inaugurated as the 42nd Vice President of the United States;Whereas Walter Mondale defined the role of the modern vice presidency as one that serves as the president’s ultimate advisor and governing partner;Whereas Walter Mondale was nominated to be the Democratic Presidential candidate in 1984 and chose Geraldine Ferraro to be his running mate, the first woman to run for vice president on a major-party ticket in the country’s history;Whereas Walter Mondale served his country again as Ambassador to Japan and Special Envoy to Indonesia;Whereas, throughout his career, Walter Mondale was a tireless public servant who believed in finding solutions and who, as he once described, worked on the idea that government can be an instrument for social progress;Whereas central to Walter Mondale’s public service mission was a dedication to mentoring the next generation of leaders, many of whom who serve our country today;Whereas Walter Mondale passed away on April 19, 2021; andWhereas the Nation is indebted to Walter Mondale, a truly distinguished American: Now, therefore, be it That the Senate—(1)extends heartfelt condolences to the family and friends of Walter Mondale;(2)acknowledges Walter Mondale's lifetime of service to the United States as a lawyer, Minnesota Attorney General, United States Senator, Vice President of the United States, United States Ambassador to Japan, Special Envoy to Indonesia, and the first presidential candidate from a major party to select a woman, Geraldine Ferraro, as his running mate;(3)commends Walter Mondale for fighting the good fight, finishing the race, and keeping the faith; and(4)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of Walter Mondale.